Citation Nr: 9925822	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-28 519	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision by the RO which granted service connection 
for left ear hearing loss and assigned a noncompensable 
rating (the veteran appeals for a compensable rating) and 
which denied service connection for right ear hearing loss.  
In September 1998, the Board remanded these issues to the RO.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim of service connection for right ear hearing 
loss.

2.  The veteran's service-connected left ear hearing loss is 
currently manifested by auditory acuity level I.


CONCLUSIONS OF LAW

1.  The claim of service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Code 6100 (1998); 64 Fed. Reg. 25202 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from 
October 1965 to October 1968, including a period in Vietnam.  
His military occupational specialty was that of a 
communication center specialist.  His October 1965 service 
enlistment examination is negative for hearing loss; hearing 
was normal by voice testing (15/15).  His August 1968 service 
separation examination revealed that he had pure tone 
thresholds of the right ear of 20, 5, 10, 15 and 30 decibels 
at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  Pure 
tone thresholds of the left ear were 20, 5, 15, 40, and 40 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.

In March 1996, the veteran filed a claim of service 
connection for hearing loss.  

In support of his claim, he submitted a February 1996 VA 
audiological report.  The report revealed that the veteran 
had pure tone thresholds of the right ear of 10, 5, 20, 60 
and 65 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 10, 
5, 30 , 65, and 65 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  Speech discrimination was 100 
percent on the right and 96 percent on the left.  A history 
of military and occupational noise exposure was given.  
Bilateral sensorineural hearing loss was diagnosed.

In September 1997, the veteran alleged that he was exposed to 
small equipment noise and aircraft noise in service.

A March 1998 VA audiological report reveals that the veteran 
had pure tone thresholds of the right ear of 15, 10, 30, 55 
and 60 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 10, 
5, 35 , 60, and 60 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  Speech discrimination was 100 
percent on the right and 96 percent on the left.  A history 
of military and occupational noise exposure was given.  
Bilateral sensorineural hearing loss was diagnosed.

II.  Analysis

Service connection for right ear hearing loss

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are negative for a 
finding of hearing loss of the right ear.  Post-service 
medical records show that sensorineural hearing loss of the 
right ear was first noted in 1996, several decades following 
the veteran's service.  The veteran has not submitted any 
competent medical evidence of a nexus, showing that his 
current hearing loss of the right ear is related to service.  
The veteran's assertion that he has hearing loss of the right 
ear due to noise exposure in service is insufficient for the 
purpose of well-grounding his claim of service connection.  
As a layman, he is not competent to offer opinions regarding 
medical diagnosis or causation.  The Court has held that if 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Since the veteran has not submitted any competent medical 
evidence of causality, showing that his right ear hearing 
loss is related to service, the Board must find that his 
claim of service connection is not well grounded.  
Consequently, the claim of service connection for right ear 
hearing loss must be denied.  38 U.S.C.A. § 5107(a); Caluza, 
supra.

Higher (compensable) rating for left ear hearing loss

The veteran's claim for a compensable rating for left ear 
hearing loss is well grounded, meaning plausible; the 
evidence has been properly developed, and there is no further 
VA duty to assist him with this claim.  38 U.S.C.A. 
§ 5107(a).

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made with 
respect to how his left ear hearing loss is to be evaluated.  
See 64 Fed.Reg. 25202 (1999).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Code 6100 (1998).

If a claimant has service-connected hearing loss in one ear 
and non-service-connected hearing loss in the other ear, the 
hearing in the ear having non-service-connected loss should 
be considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97.

The most recent audiometric studies were conducted in March 
1998 by the VA and showed an average decibel threshold in the 
left ear of 40 (at the frequencies of 1000, 2000, 3000, and 
4000 hertz) and 96 percent correct speech discrimination 
ability in that ear.  These results correlate to auditory 
acuity numeric designation I in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  The veteran is not service-connected for 
the right ear hearing loss and he is not totally deaf in both 
ears; therefore, his non-service-connected right ear hearing 
must be considered normal and assigned auditory acuity 
numeric designation I.  The numeric designations in 
combination correspond to a noncompensable rating for the 
service-connected left ear hearing loss.  See 38 C.F.R. § 
4.85, Table VII, Code 6100.  [The February 1996 VA 
examination likewise shows auditory acuity level I in the 
left ear, and level I is to be assigned for the right ear.  
Such corresponds to a noncompensable rating for service-
connected left ear hearing loss.]

The disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  In the instant case, the application of the 
rating schedule to the test results clearly demonstrates that 
no more than a noncompensable rating is warranted for 
service-connected left ear hearing loss.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and a 
compensable rating for left ear hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for right ear hearing loss is denied.

A compensable rating for left ear hearing loss is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

